Opinion filed November 29, 2007











 








 




Opinion filed November 29,
2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00325-CR
                                                    __________
 
                        MICHAEL
MARCELLAS WILLIAMS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 238th District Court
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CR33549
 

 
                                                                   O
P I N I O N
Michael
Marcellas Williams was convicted of aggravated assault and sentenced to
confinement for fifteen years.  We dismiss.
The
trial court sentenced him to confinement for fifteen years on August 8, 2007;
he did not file a motion for new trial; and he filed his pro se notice of
appeal on October 18, 2007.  On November 2, 2007, the clerk of this court wrote
the parties advising them that it appeared appellant had not timely perfected an
appeal and directing appellant to respond showing grounds for continuing the
appeal.




Appellant
has responded by filing in this court on November 7, 2007, a pro se motion for
an out-of-time appeal.  Appellant acknowledges that his notice of appeal is not
timely.
Pursusant
to Tex. R. App. P. 26.2 and 26.3,
neither appellant=s
notice of appeal nor motion for extension of time is timely.  Absent a timely
notice of appeal or compliance with Rule 26.3, this court lacks jurisdiction to
entertain an appeal.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte
v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744
S.W.2d 96 (Tex. Crim. App. 1988).  Appellant may be able to secure an out-of-time appeal by filing a
postconviction writ pursuant to Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon. Supp. 2007).
The motion is overruled, and the
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
November 29, 2007
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.